Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed February 1, 2021 in response to the Office action dated October 30, 2020. 
Claims 5, 10-13, and 17 are cancelled. Claims 1, 6, 14, 18, have been amended.  Claims 1-4, 6-9, 14-16, 18-23 are pending in this application.

Allowable Subject Matter
Claims 1-4, 6-9, 14-16, 18-23 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for memory interleaving schemes using artificial intelligence but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….wherein, the artificial intelligence information is to be processed with artificial intelligence logic circuitry disposed locally to the memory, wherein, the artificial intelligence logic circuitry is to implement a neural network that is to: 1) process the artificial intelligence information; and, 2) not process the non artificial intelligence information, and wherein, address space of the memory is partitioned into artificial intelligence address space and standard address space, the artificial intelligence address space further 
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 2/1/21 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/TASNIMA MATIN/             Primary Examiner, Art Unit 2135